Per Curiam.
This is an appeal from a judgment of the Grant Circuit Court in an action by appellants to quiet title to real estate against appellees’ tax title deed. '
The appeal was taken to the Supreme Court of Indiana for the reason given that §4, ch. 224, pp. 714, 719, of the Acts of 1941 was unconstitutional.1
The appellant however on November 27, 1963, has filed in this Court waiver of ..the. sole constitutional question raised on said appeal and has petitioned to transfer this appeal to the Appellate Court.
As the remaining questions attempted to be raised by appellant on this appeal appear to be matters within the jurisdiction of the Appellate Court rather than this Court under Burns’ §4-214, (1963 Supp.), this cause is now ordered transferred to the Appellate Court of Indiana.
■ Note. — Reported in 194 N. E. 2d 806.

. It may be noted that the foregoing statute was modified by the Acts of 1947, ch. 309, §2, pp. 1255, 1258, and has since been repealed by the Acts of 1963, ch. 280, §1002, p. 455. Burns’ §64-2204, 1961 Repl., p. 235.)